Title: To Benjamin Franklin from Anne-Louise Boivin d’Hardancourt Brillon de Jouy, 12 November 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 12 novembre [1781] a nice
J’ai reçu a la fois trois lettres de mon grand voisin, dire qu’elles m’ont fait le plus grand plaisir est chose inutille a mon aimable papa qui connoist mon coeur comme s’il l’eut créé a son image et ressemblance, mais ce plaisir a été combattu par la peine que j’ai ressentie, en lisant que vous aviés été tous deux inquiéts sur mon compte; je suis restée a marseille cinq a six jours de plus que nous ne l’avions projetté d’abord, ensuitte toulon, fréjus, antibes, puis nice; par des chemins fatiguants ne m’ont laissés de libres que les moments de repos ou j’ai pensé, resvé a mes amis, mais ou il m’a été impossible de leur écrire; actuéllement que me voila casé, je serai exacte tous les huit jours a leur repétter que je les aime, que je les regrétte, que la distance des lieux, la diversité des objets, rien ne peut me distraire du souvenir que mon áme leur garde, rien ne peut me tenir lieu de ceux que mon coeur a choisi: ce qui me consolle un peu de mon absence c’est que ma santé se fortifie, et que je commence a croire que mon médecin et mon ami lorry a vu juste en m’envoyant acquérir des forces dans un climat doux et sain, il y a peu d’exemple que les françois surtout n’ayent éprouvés un bien marqué pour les maladies de nérfs dans le petit pays que j’habitte, sa position en fait une sérre chaude naturélle, c’est un joli vallon situé au bord de la mér au midi, et déffendu des vents de nords par une double, et souvent par une triple chaisne de montagnes. Les attentions et les soins multipliés du bon Brillon ne contribuent pas peu a rétablir ma foible machine dont la déllicatéesse et la sensibillité moralle l’emporte encore sur la succéptibillité phisique; enfin mon bon ami j’éspére vous rejoindre si ce n’est avéc de la forçe, au moins avec peu de souffrançes; que j’aurai de plaisir a vous revoir, a vous embrassér, a vous retrouvér, que le premiér jour ou nous prendrons le thé ensemble aura de poix pour mon coeur; en attendant ecrivés moi le plus souvent possible, ce que vous appellés votre mauvais françois me fait le plus grand plaisir; óh mon bon papa, mon éstimable ami, si j’étois aussi vaniteuse que sensible, je vous aimerois par amour propre, il n’est pas un point sur la térre ou ce ne soit un méritte d’éstre l’amie du docteur franklin, partout on vous réspécte on vous chérit on vous aime, et partout j’ai joui du bonheur d’entendre louér et appréciér celui auquél mon coeur tient par des liens indissolubles:/: Adieu mon ami chargés vous je vous prie d’envoyér a ma bonne voisine la petite léttre cy jointe; rappellés moi au souvenir de mon aimable et redoutable rivalle mde helvétius, de tous ses abbés, de mr le comte d’éstaing, distes a ce dernier que sa modéstie est surement loin d’imaginér a qu’él point il est éstimé et aimé dans nos ports de mér, tous les mattellots seroient présts a sérvir pour rien sous ses ordres, et toutes les jolies fémmes y paroissent disposées a lui refusér peu de choses: mille et mille amitiés au petit fils pour moi et les miens qui vous presentent aussi leur hommage.
 
Addressed: A Monsieur / Monsieur Franklin ambassadeur / des états unis de l’amérique / A Passy prés paris / [In M. Brillon’s hand:] contresigné
